Exhibit 10.73

 

MANAGING DIRECTOR’S SERVICE CONTRACT

 

Managing Director’s Service Contract between Pinnacle Systems GmbH, hereinafter
the “Company” represented by the shareholders’ meeting, the latter represented
by Arthur D. Chadwick and George Blinn, hereinafter the “Managing Director”.

 

  1. Appointment, Power of Attorney.

 

1.1 He shall always represent the Company jointly with another managing director
or “Prokurist”.

 

  2. Management Duties.

 

2.1 The Managing Director shall be entitled and obliged to represent the Company
and to manage its business in accordance with all applicable laws and statutory
regulations, the articles of association, the rules of administration, if any,
as well as the provisions of this Contract. He is also bound by shareholders’
resolutions.

 

2.2 The Managing Director shall be responsible for all measures taken in the
day-to-day running and the development of the business of the Company.

 

For all matters exceeding the day-to-day running of the business of the Company,
the Managing Director shall require the prior consent of the shareholders’
meeting.

 

Appendix 1 hereto contains a list of measures which will always need the prior
approval of the shareholders’ meeting. This list may be adapted or altered by
the shareholders’ meeting from time to time.

 

2.3 The Managing Director shall report to Mark Sanders on a regular basis
regarding the business of the Company.

 

2.4 The Managing Director shall manage the business of the Company with the care
and diligence of a prudent businessman and shall faithfully perform the duties
entrusted to him by law, by the articles of association or by this Contract. He
shall be obliged to serve and promote the business of the Company to the best of
his ability; for this purpose he shall place all his knowledge and ability as
well as his entire working capacity at the disposal of the Company. The Managing
Director is prohibited from carrying out any paid activity for a third party,
including, in particular any activity on behalf of Norddeutsche Landesbank or
any other bank creditor of Miro computer products AG, Korean Data Services or
Miro Computer Products AG or any subsidiary thereof unless such activity is
approved by the Company in writing in advance. However, it is understood that
Mr. Blinn will perform certain duties for Miro AG and subsidiaries during the
period of this contract and will not receive ongoing or future compensation for
such duties. Prior written consent is also necessary for the acceptance of all
positions on supervisory, advisory or administrative boards or similar bodies as
well as honorary positions.



--------------------------------------------------------------------------------

2.5 Subject to the provisions of this Contract and in particular subject to his
responsibility for the day-to-day running and the development of the business of
the Company, the Managing Director shall during his employment under this
Contract perform such duties and exercise such powers as the Company may from
time to time assign to him in connection with the business of the Company or
other affiliated companies.

 

  3. Remuneration.

 

3.1 As remuneration for his services as Managing Director of the Company, the
Managing Director shall receive for the duration of his employment a basic fixed
annual gross salary of:

 

DM 300.000, (in words: Three Hundred Thousand deutschmarks).

 

The basic gross salary shall be paid in twelve equal installments at the end of
each calendar month after deduction of tax and the social security contributions
payable thereon.

 

  4. Expenses.

 

4.1 The Company shall reimburse the Managing Director or procure the
reimbursement of all reasonable traveling, hotel or other expenses exclusively
and necessarily incurred by him in or connected with the performance of his
duties in accordance with this Contract provided that the Managing Director
evidences such expenses in accordance with customary practice and as required
under German tax law.

 

4.2 Any wage tax imposed on contributions in cash or in kind or on other
benefits made available by the Company or incurred by the Company, including,
without limitation, taxes on the private use of the company car, shall be borne
by the Managing Director himself.

 

  5. Payment of Remuneration in Case of Sickness, Inability to Work, or Death.

 

5.1 Should the Managing Director be prevented from the performance of his duties
due to illness or other reasons beyond his control, he shall receive a
contribution to the cash benefits of his legal health insurance scheme or
substitutional social health insurance scheme for a duration of six months which
together with the regular contributory sickness benefits will correspond to the
amount of his net remuneration according to clause 3.1. In the case of privately
insured persons, the benefits of the legal health insurance scheme will be taken
as a basis.

 

5.2 Should the Managing Director be entitled to claim compensation from a third
party, then he will assign such claims to the Company up to the amount which the
Company continued to pay him as remuneration.

 

5.3 Should the Managing Director die during the term of this Contract, his widow
will receive the remuneration according to Clause 3.1 for the month during which
the death occurred and the three following months.



--------------------------------------------------------------------------------

  6. Holidays.

 

6.1 The Managing Director is entitled to annual holiday entitlement of 25
working days. Working days are all calendar days which are neither Saturdays,
Sundays nor public holidays at the place of business of the Company.

 

6.2 The holiday shall be taken at a time which is without prejudice to the
Company’s business. The Managing Director shall make the necessary arrangements
to secure a continued and proper management during his absence.

 

6.3 Unless otherwise agreed in writing, the holiday entitlement for each
calendar year must be taken before the end of March of the following calendar
year, provided that the Managing Director has not been prevented from taking his
holiday entitlement on the instructions of the shareholders of the Company.
There shall be no claim for cash compensation in respect of holidays not taken
in due time.

 

  7. Confidentiality.

 

7.1 The Managing Director agrees that, otherwise than in the performance of his
duties hereunder, during the term of this Agreement and thereafter not to,
directly or indirectly, make use of or divulge to any person, firm, corporation,
legal entity or business organization, and he shall use his best efforts to
prevent the publication or disclosure of any confidential information or
information protected by copyright concerning the business, accounts or finances
or business methods of the Company or its affiliates, or of the dealings,
transactions or affairs of the Company or its affiliates or any of their
respective customers which have come to his knowledge during his employment with
the Company.

 

7.2 The Managing Director agrees that upon the termination of this Contract he
will return to the Company all documents, papers, materials, and other property
of the Company or its affiliates, which relate to their business affairs, which
are at that time in his possession or under his control.

 

  8. [Blank]

 

  9. Term of Agreement.

 

9.1 The term of this Contract shall commence on September 1, 1997. This Contract
will end with the expiration of two years without the requirement of termination
by either party.

 

9.2 The statutory right to terminate this Contract immediately for good cause
shall remain unaffected.

 

9.3 Any termination must be made in writing.



--------------------------------------------------------------------------------

9.4 This Contract shall expire in any case at the end of the month during which
the Managing Director reaches his 65th year of age or during which an
occupational disability is discovered.

 

9.5 If valid notice of termination has been given, the Company shall be
authorised to suspend the Managing Director at any time from his management
functions and to revoke his appointment as managing director of the Company as
well as the withdrawal of any other powers and authorities vested in him. In
this event the Managing Director shall immediately return to the Company the
company car as well as all records and documentation referred to under Clause
8.2 above. The Managing Director shall also be obliged to return the company car
to the Company after an inability to work of more than one month.

 

  10. Special Duties upon Termination.

 

Upon termination of the employment agreement, the Managing Director shall be
required to place at the disposal of the Company all memberships in any
supervisory, advisory or administrative boards or similar bodies as well as
honorary positions, accepted during the term of this Contract at the request of
or in the interest of the Company or its affiliates.

 

  11. Miscellaneous.

 

11.1 This Contract contains the entire understanding between the parties and
replaces all previous agreements and arrangements, if any, relating to the
employment of the Managing Director by the Company or any affiliated companies,
which shall be deemed to have been terminated by mutual consent. Amendments or
supplements to this Contract must be made in writing in order to be valid.

 

11.2 Should any provision of this Contract be or become void, invalid or
unenforceable, in whole or in part, the validity and enforceability of the other
provisions shall not be affected thereby. The parties agree that the void,
invalid or unenforceable provision shall be substituted by a valid and
enforceable provision which shall reflect the economic purpose of this Contract
insofar as this is legally permissible. The same shall apply in the event there
should be a gap in this Contract which requires a supplementary provision.

 

11.3 This Contract is governed by the laws of the Federal Republic of Germany
and will come under the jurisdiction of the Federal Republic of Germany. In case
of doubt, the German version of this Contract will prevail.

 

11.4 All notices given by the Managing Director concerning this Contract must be
given to the shareholders’ meeting.

 

        Date: August 29, 1997     /S/    GEORGE BLINN             George Blinn  
    /S/    ARTHUR CHADWICK            

Arthur Chadwick

Pinnacle Systems, GmbH



--------------------------------------------------------------------------------

APPENDIX 1

 

List of measures exceeding the day-today running of the business of Pinnacle
Systems (“the Company”).

 

The following measures exceed the day-to-day running of the business of the
Company and therefore require the consent of the shareholders’ meeting prior to
their execution:

 

  1. Production of the annual financial and investment plan.

 

  2. Investments and loans exceeding the annual financial and investment plan by
more than 10%.

 

  3. The sale or closing down of a business operation or part of a business
operation or the abandonment of a material field of activity.

 

  4. The establishment, acquisition or sale of enterprises or equity interests
in an enterprise as well as the setting up or closing of branch offices.

 

  5. The acquisition, sale or encumbrance of real estate and equivalent rights.

 

  6. The grant of commercial powers of representation, including joint
commercial powers of representation.

 

  7. The grant of employer’s pension commitments.

 

  8. The admission and termination of silent partners.

 

  9. The undertaking of guarantees.

 

  10. The conclusion of loan agreements and the recourse to or the grant of
credit insofar as it exceeds DM in any particular case, with the exception of
customer or suppliers’ credit within the ordinary course of business.

 

  11. The exercise of Managing Director’s rights concerning holding companies.